TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00669-CR


Jack Clifford Carter, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 001652, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's brief was due February 27, 2002.  No brief has been filed on appellant's
behalf, and appointed counsel did not respond to the notice that the brief is overdue.
Appellant's counsel, Mr. James Adkins, is ordered to file a brief in appellant's behalf
no later than June 27, 2002.  If counsel does not comply with this order, the district court will be
instructed to appoint substitute counsel to represent appellant on this appeal. 
It is ordered June 7, 2002.

Before Justices Kidd, Patterson and Puryear
Do Not Publish